95 F.3d 41
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eddie Lee HARRIS, Petitioner-Appellant,v.Lloyd WATERS;  Joseph Curran, Jr., Attorney General of theState of Maryland, Respondents-Appellees.
No. 96-6252.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 13, 1996.Decided Aug. 27, 1996.

Eddie Lee Harris, Appellant Pro Se.  Gwynn X. Kinsey, Jr., Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 28 U.S.C. § 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Harris v. Waters, No. CA-95-1907-WMN (D.Md. Jan. 31, 1996).  We deny the motion for oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.